Order, entered on February 19, 1966, in a personal injury negligence. action, granting plaintiff-respondent’s motion to set aside as inadequate a jury verdict in her favor for $5,000 and directing a new trial on the issue of damages only, unanimously reversed on the law, the facts, and in the exercise of discretion, without costs or disbursements to any party and the motion is denied, the jury verdict is reinstated and judgment is directed to. be entered thereon. In this action to recover damages for injuries to plaintiff’s neck and spine resulting from an automobile accident, an issue of fact was submitted to the jury concerning the nature and extent of the claimed injuries causally related to the accident. The jury was entitled to believe that she sustained no injury more serious than a cervical radiculitis and that the subsequent treatment was either unnecessary or related to conditions not connected with this accident. Consequently, it cannot be said that their award of $5,000 was grossly inadequate (Cesario v. Demetria Realty Corp., 250 App. Div. 272). Concur — Botein, P. J., Breitel, McNally, Steuer and Bastow, JJ.